DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 8/24/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
2.	The objection to the disclosure is withdrawn; the correction to the specification filed 8/24/2021 is accepted by the Examiner.  

Claim Rejections - 35 USC § 112
3.	The rejection of claim 8, and thus dependent claim 10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function, and alternatively under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the claim amendments.     
	The rejection of claim 8, and thus dependent claim 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the claim amendments provided.  


Claim Analysis
4.	Claim 1 is reproduced below with emphasis added:
A bus bar, comprising:
terminal portions disposed at both ends thereof, respectively; and
a plurality of bridges disposed between the terminal portions to electrically connect the terminal portions, and to be sequentially fused when an overcurrent flows,
wherein the plurality of bridges are formed to have different cross-sectional areas and different resistance values, respectively, and
wherein the plurality of bridges are connected to each other in parallel.   

Previously the Examiner noted that:  
“The instant disclosure teaches that as a result of the bridges having different resistance values, the plurality of bridges are sequentially fused when an overcurrent flows.  Thus, a bus bar including a plurality of bridges configured to have different resistance values will intrinsically provide the capability and result of allowing said plurality of bridges to be sequentially fused when an overcurrent flows.”  

This position is withdrawn:  sequential fusing of a plurality of bridges requires further structure including that the bus bar must still allow overcurrent to continue to flow through the remaining bridge(s) after the first bridge is fused.  In other words, once the first bridge is fused, there still must be an electrical path remaining across the bus bar and the remaining bridge(s).  This is further captured by the feature of, “…wherein the plurality of bridges are connected to each other in parallel.”  

Claim Rejections - 35 USC § 102
5.	The rejection of claims 1-3, 5, 6, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Schweinbenz et al. (US 2015/0171413) is withdrawn.
	The rejection of claims 1-3, 6 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by White (US 2007/0099073) is withdrawn.  
The “plurality of bridges” of Schweinbenz and White are not capable of sequentially fusing when an overcurrent flows given once one of the bridges fuses, the 
The rejection of claims 1-3, 5, 6, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Chuang (US 2011/0303459) is withdrawn.  Chuang fails to disclose the features presented, and that the plurality of bridges are connected to each other in parallel as amended.   
The rejection of claims 1-3, 5, and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Kawase et al. (US 2016/0126048) is withdrawn.  All rejections pending from this are also withdrawn.  Kawase fails to disclose the features presented, wherein it is not necessarily intrinsic to the fusible sections 130A, 130B, 130C, 130D (“bridges”)   layers 110, 120 (“bridges”) of Kawase that sequential fusing would necessarily occur.  

	Election/Restrictions
6.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4 and 7, directed to non-elected species that are species of the allowable generic claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.141. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement of species as set forth in the Office action mailed on 2/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
7.	Claims 1 and 3-11 are allowed.  
The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the features presented in independent claim 1.   The closest prior art is considered that previously applied and withdrawn for the above reasons as detailed in section 5.  In an update of the prior art, the following references are considered noteworthy:  Han et al. (US 2015/0243957).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729